EXHIBIT 10.1

 

EXECUTION COPY

 

AMENDMENT No.1 (this “Amendment”) dated as of August 8, 2005, to the Amended and
Restated Credit Agreement dated as of December 21, 2004, among INTERLINE BRANDS,
INC., a Delaware corporation (“Holdings”), INTERLINE BRANDS, INC., a New Jersey
corporation (the “Borrower”), the LENDERS from time to time party thereto,
CREDIT SUISSE, CAYMAN ISLANDS BRANCH (formerly known as Credit Suisse First
Boston, acting through its Cayman Islands Branch), as Administrative Agent, and
JPMORGAN CHASE BANK, N.A., as Syndication Agent (as amended by the Incremental
Facility Amendment dated as of July 7, 2005, among Holdings, the Borrower, the
Lenders party thereto and the Administrative Agent, the “Credit Agreement”).

 

A.            Pursuant to the Credit Agreement, the Lenders have extended
credit, and have agreed to extend additional credit, to the Borrower, in each
case pursuant to the terms and subject to the conditions set forth therein.

 

B.            Holdings and the Borrower have requested that the Credit Agreement
be amended as set forth herein to modify the interest rate spreads applicable to
the Tranche B-2 Term Loans as set forth in the definition of the term
“Applicable Rate” in Section 1.01 of the Credit Agreement.

 

C.            The undersigned Lenders are willing so to amend the definition of
the term “Applicable Rate” pursuant to the terms and subject to the conditions
set forth herein.

 

D.            Capitalized terms used but not defined herein have the meanings
assigned to them in the Credit Agreement, as amended hereby.

 

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

 


SECTION 1.   DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS HAVE
THE MEANINGS SPECIFIED BELOW:


 

“Amendment Effective Date” means July 7, 2005.

 

“Tranche B-2 Lenders” means a Lender with an outstanding Tranche B-2 Term Loan
or a Commitment to make a Tranche B-2 Term Loan.

 


SECTION 2. AMENDMENTS TO SECTION 1.01.  THE DEFINITION OF THE TERM “APPLICABLE
RATE” IN SECTION 1.01 OF THE CREDIT AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY
AND REPLACED WITH THE FOLLOWING TEXT:

 

--------------------------------------------------------------------------------


 

“Applicable Rate” means, for any day (a) with respect to any Tranche B-2 Term
Loan, (i) 0.75%, in the case of an ABR Loan, or (ii) 1.75%, in the case of a
Eurodollar Loan, and (b) with respect to any ABR Loan or Eurodollar Loan that is
a Tranche B-1 Term Loan or Revolving Loan, as the case may be, the applicable
rate per annum set forth below under the caption “Tranche B-1 Term Loan ABR
Spread”, “Tranche B-1 Term Loan Eurodollar Spread”, “Revolving Loan ABR Spread”
or “Revolving Loan Eurodollar Spread”, as the case may be, based upon, with
respect to a Tranche B-1 Term Loan, the Net Leverage Ratio or, with respect to a
Revolving Loan, the Leverage Ratio, in each case, as of the most recent
determination date:

 

Applicable Rates for Tranche B-1 Term Loans

 

Net Leverage Ratio:

 

Tranche B-1
Term Loan ABR
Spread

 

Tranche B-1
Term Loan Eurodollar
Spread

 

 

 

 

 

 

 

Category 1
Ratio is greater than 4.25 to 1.00

 

1.25

%

2.25

%

Category 2
Ratio is less than or equal to 4.25 to 1.00 but greater than 3.50 to 1.00

 

1.25

%

2.25

%

Category 3
 Ratio is less than or equal to 3.50 to 1.00 but greater than 3.00 to 1.00

 

1.25

%

2.25

%

Category 4
Ratio is less than or equal to 3.00 to 1.00 but greater than or equal to 2.25 to
1.00

 

1.25

%

2.25

%

Category 5
Ratio is less than 2.25 to 1.00

 

1.00

%

2.00

%

 

Applicable Rates for Revolving Loans

 

Leverage Ratio:

 

Revolving Loan ABR Spread

 

Revolving Loan
Eurodollar
Spread

 

 

 

 

 

 

 

Category 1
Ratio is greater than 4.25 to 1.00

 

2.75

%

3.75

%

Category 2
Ratio is less than or equal to 4.25 to 1.00 but greater than 3.50 to 1.00

 

2.50

%

3.50

%

Category 3
Ratio is less than or equal to 3.50 to 1.00 but greater than 3.00 to 1.00

 

2.25

%

3.25

%

Category 4
Ratio is less than or equal to 3.00 to 1.00 but greater than or equal to 2.25 to
1.00

 

1.75

%

2.75

%

Category 5
Ratio is less than 2.25 to 1.00

 

1.75

%

2.75

%

 

--------------------------------------------------------------------------------


 

For purposes of the foregoing, (i) the Net Leverage Ratio or Leverage Ratio, as
applicable, shall be determined as of the end of each fiscal quarter of the
Borrower’s fiscal year based upon the Borrower’s consolidated financial
statements delivered pursuant to Section 5.01(a) or (b) or, in the case of a
fiscal quarter of any fiscal year, a Pricing Certificate, and (ii) each change
in the Applicable Rate resulting from a change in the Net Leverage Ratio or
Leverage Ratio, as applicable, shall be effective during the period commencing
on and including the date that is three Business Days after the date of delivery
to the Administrative Agent of such consolidated financial statements or Pricing
Certificate indicating such change and ending on the date immediately preceding
the effective date of the next such change, provided that the Net Leverage Ratio
or Leverage Ratio, as applicable, shall be deemed to be in Category 1, at the
option of the Administrative Agent or at the request of the Required Lenders,
(A) at any time that an Event of Default has occurred and is continuing or
(B) if the Borrower fails to deliver the consolidated financial statements
required to be delivered by it pursuant to Section 5.01(a) or (b), during the
period from the expiration of the time for delivery thereof until the third
Business Day after such consolidated financial statements are delivered.

 


SECTION 3.   REPRESENTATIONS AND WARRANTIES.  EACH OF HOLDINGS AND THE BORROWER
REPRESENTS AND WARRANTS TO THE LENDERS THAT, AS OF THE DATE HEREOF:


 


(A)  THIS AMENDMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY EACH OF
HOLDINGS AND THE BORROWER AND CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION
OF HOLDINGS AND THE BORROWER, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT
TO APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO GENERAL PRINCIPLES OF
EQUITY, REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW.


 


(B)  THE REPRESENTATIONS AND WARRANTIES OF EACH LOAN PARTY SET FORTH IN THE LOAN
DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE
HEREOF (UNLESS STATED TO RELATE TO A SPECIFIC EARLIER DATE, IN WHICH CASE SUCH
REPRESENTATION AND WARRANTY IS TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF
SUCH EARLIER DATE).


 


(C)  NO DEFAULT HAS OCCURRED AND IS CONTINUING.


 


SECTION 4.  EFFECTIVENESS; COUNTERPARTS; AMENDMENTS.  THIS AMENDMENT SHALL
BECOME EFFECTIVE AS OF THE AMENDMENT EFFECTIVE DATE WHEN THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED (A) ALL FEES AND OTHER AMOUNTS DUE AND PAYABLE ON OR
PRIOR TO THE DATE HEREOF, INCLUDING, TO THE EXTENT INVOICED, REIMBURSEMENT OR
PAYMENT OF ALL OUT-OF-POCKET EXPENSES (INCLUDING REASONABLE FEES, CHARGES AND
DISBURSEMENTS OF COUNSEL) REQUIRED TO BE REIMBURSED OR PAID BY ANY LOAN PARTY
HEREUNDER OR UNDER ANY LOAN DOCUMENT AND (B) COPIES HEREOF THAT, WHEN TAKEN
TOGETHER, BEAR THE SIGNATURES OF HOLDINGS, THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE TRANCHE B-2 LENDERS.  THIS AMENDMENT MAY NOT BE AMENDED NOR MAY
ANY PROVISION HEREOF BE WAIVED EXCEPT PURSUANT TO A WRITING SIGNED BY HOLDINGS,
THE BORROWER, THE ADMINISTRATIVE AGENT AND THE REQUISITE LENDERS UNDER
SECTION 9.02 OF THE CREDIT AGREEMENT (AFTER GIVING EFFECT

 

--------------------------------------------------------------------------------


 


TO THIS AMENDMENT).  THIS AMENDMENT MAY BE EXECUTED IN TWO OR MORE COUNTERPARTS,
EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL BUT ALL OF WHICH WHEN TAKEN TOGETHER
SHALL CONSTITUTE A SINGLE CONTRACT.  DELIVERY OF AN EXECUTED COUNTERPART OF A
SIGNATURE PAGE OF THIS AMENDMENT BY TELECOPY SHALL BE EFFECTIVE AS DELIVERY OF A
MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.


 


SECTION 5.  CREDIT AGREEMENT.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, THIS
AMENDMENT (A) SHALL NOT BY IMPLICATION OR OTHERWISE LIMIT, IMPAIR, CONSTITUTE A
WAIVER OF OR OTHERWISE AFFECT THE RIGHTS AND REMEDIES OF THE LENDERS, THE
ADMINISTRATIVE AGENT, HOLDINGS OR THE BORROWER UNDER THE CREDIT AGREEMENT OR ANY
OTHER LOAN DOCUMENT AND (B) SHALL NOT ALTER, MODIFY, AMEND OR IN ANY WAY AFFECT
ANY OF THE TERMS, CONDITIONS, OBLIGATIONS, COVENANTS OR AGREEMENTS CONTAINED IN
THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT, ALL OF WHICH ARE RATIFIED AND
AFFIRMED IN ALL RESPECTS AND SHALL CONTINUE IN FULL FORCE AND EFFECT.  NOTHING
HEREIN SHALL BE DEEMED TO ENTITLE HOLDINGS OR THE BORROWER TO A CONSENT TO, OR A
WAIVER, AMENDMENT, MODIFICATION OR OTHER CHANGE OF, ANY OF THE TERMS,
CONDITIONS, OBLIGATIONS, COVENANTS OR AGREEMENTS CONTAINED IN THE CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN SIMILAR OR DIFFERENT CIRCUMSTANCES. 
AFTER THE DATE HEREOF, ANY REFERENCE IN THE LOAN DOCUMENTS TO THE CREDIT
AGREEMENT SHALL MEAN THE CREDIT AGREEMENT AS MODIFIED HEREBY.


 


SECTION 6.  NOTICES.  ALL NOTICES HEREUNDER SHALL BE GIVEN IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 9.01 OF THE CREDIT AGREEMENT.


 


SECTION 7.  APPLICABLE LAW; WAIVER OF JURY TRIAL.  (A)  THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


 

(B)  EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.10 OF THE CREDIT
AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

 

INTERLINE BRANDS, INC.,
a Delaware corporation,

 

 

 

 

by

/s/ Thomas J. Tossavainen

 

 

 

Name:Thomas J. Tossavainen

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

INTERLINE BRANDS, INC., a New Jersey corporation,

 

 

 

 

by

/s/ Thomas J. Tossavainen

 

 

 

Name:Thomas J. Tossavainen

 

 

Title:  Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH (formerly known as Credit Suisse First
Boston, acting through its Cayman Islands branch), individually and as
Administrative Agent,

 

 

 

 

by

/s/ Brian T. Caldwell

 

 

 

Name:Brian T. Caldwell

 

 

Title:  Director

 

 

 

 

 

 

 

by

/s/ Gregory S. Richards

 

 

 

Name:Gregory S. Richards

 

 

Title:   Associate

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

 

 

 

by

/s/ Neil R. Boylan

 

 

 

Name:Neil R. Boylan

 

 

Title:  Managing Director

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

 

 

 

by

/s/ Peter C. Vaky

 

 

 

Name:Peter C. Vaky

 

 

Title:  Managing Director

 

--------------------------------------------------------------------------------